              Case 2:03-cr-00474-GMN-VCF Document 53 Filed 12/22/20 Page 1 of 4




 1                                   UNITED STATES DISTRICT COURT
 2                                           DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                             )
 4                                                         )
                              Plaintiff,                   )        Case No.: 2:03-cr-00474-GMN-VCF
 5
               vs.                                         )
 6                                                         )                   ORDER
     FELIX ROMERO-PINEDA,                                  )
 7                                                         )
                              Defendant.                   )
 8                                                         )
 9             Pending before the Court is Defendant Felix Romero-Pineda’s (“Defendant’s”) Motion
10   for Compassionate Release, (ECF No. 50).1 Pursuant to this Court's General Order 2020-06,
11   the Federal Public Defender's Office filed a Notice of Non-Supplementation to the Motion,
12   (ECF No. 51), and the Government filed a Response, (ECF No. 52).
13             For the reasons discussed below, the Court DENIES Defendant’s Motion for
14   Compassionate Release.
15   I.       BACKGROUND
16            On September 22, 2004, Defendant pleaded guilty to one count of Possession of a
17   Controlled Substance with Intent to Distribute in violation of 21 U.S.C. §§ 841(a)(1) and
18   (b)(1)(A)(i). (Mins. Proceedings, ECF No. 35); (J., ECF No. 39). On January 7, 2005, the
19   Court sentenced Defendant to 240 months’ imprisonment, to be followed by 10 years’
20   Supervised Release with special conditions. (See Mins. Proceedings, ECF No. 38); (J., ECF
21   No. 39). Defendant is presently in custody at the Victorville Medium I Federal Correctional
22   Institution (“FCI Victorville”). (See Resp. 7:23–24, ECF No. 52). Defendant now petitions this
23   Court for compassionate release.
24

25
     1
         Defendant is also known as Alejandro Sanchez-Ramirez.

                                                      Page 1 of 4
            Case 2:03-cr-00474-GMN-VCF Document 53 Filed 12/22/20 Page 2 of 4




 1   II.      LEGAL STANDARD
 2            The compassionate release provision of 18 U.S.C. § 3582(c)(1)(A), as amended by the
 3   First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018), authorizes the sentencing
 4   court to modify a defendant's sentence in limited circumstances. 18 U.S.C. § 3582(c)(1)(A).
 5   The sentencing court may order compassionate release, “if after considering the factors set
 6   forth in 18 U.S.C. § 3553(a),” the defendant has demonstrated: (1) he has exhausted his
 7   administrative remedies; (2) “extraordinary and compelling reasons” warrant a reduction in his
 8   sentence, and (3) he is not “a danger to the safety of any other person or the community.” 18
 9   U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. Under United States Sentencing Guideline § 1B1.13,
10   “extraordinary and compelling reasons” include, among other things, terminal illnesses and
11   medical conditions “that substantially diminish[ ] the ability of the defendant to provide self-
12   care within the environment of a correctional facility and from which he or she is not expected
13   to recover.” USSG § 1B1.13. The court may also consider “other reasons” including a “reason
14   other than, or in combination with” a reason specifically provided in the Sentencing Guidelines.
15   Id. The decision to grant compassionate release is in the sentencing court's discretion. See
16   United States v. Wade, 2:99-cr-00257-CAS-3, 2020 WL 1864906, at *5 (C.D. Cal. Apr. 13,
17   2020).
18   III.     DISCUSSION
19            The Government does not dispute that Defendant has exhausted his administrative
20   remedies. (Resp. 3:24). As such, the Court’s analysis is limited to a discussion of whether
21   Defendant has presented “extraordinary and compelling reasons” for his release.
22            Defendant seeks early release from custody because the COVID-19 pandemic poses a
23   risk to his health; Defendant notes that he suffers from anxiety, chronic pain, wheezing, and
24   shortness of breath. (Mot. Compassionate Release (“MCR”) at 2, ECF No. 50). However, none
25   of these conditions are factors identified by the CDC that increase a person’s risk for severe


                                                 Page 2 of 4
           Case 2:03-cr-00474-GMN-VCF Document 53 Filed 12/22/20 Page 3 of 4




 1   illness from the virus that causes COVID-19. See People with Certain Medical Conditions,
 2   Centers for Disease Control and Prevention, https://www.cdc.gov/coronavirus/ 2019-
 3   ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Dec. 12, 2020).
 4   Further, the Sentencing Commission’s relevant policy statements only consider a defendant’s
 5   medical condition as an “extraordinary and compelling” reason for release when the defendant
 6   is suffering from: (1) a terminal illness; or (2) a serious physical or mental health condition that
 7   “substantially diminishes the ability of the defendant to provide self-care within the
 8   environment of a correction facility and from which [he] is not expected to recover.” See
 9   U.S.S.G. § 1B1.13. Here, Defendant has not provided any evidence that he is suffering from a
10   serious medical condition or that he is generally at a greater risk for severe illness due to
11   COVID-19.
12          Additionally, Defendant claims release is warranted in this case because of “the outbreak
13   of [the] COVID-19 virus on [FCI] Victorville’s complex.” (MCR at 2). While FCI Victorville
14   is currently reporting 101 inmates and 26 staff members with confirmed active cases of
15   COVID-19, the number of infected inmates and staff members alone does not warrant
16   Defendant's release. See United States v. Eberhart, 2020 WL 1450745, at *2 (N.D. Cal. Mar.
17   25, 2020) (“a reduction of sentence due solely to concerns about the spread of COVID-19 is not
18   consistent with the applicable policy statement of the Sentencing Commission as required by §
19   3582(c)(1)(A).”); COVID-19 Cases, Bureau of Prisons, https://www.bop.gov/coronavirus/ (last
20   visited Dec. 22, 2020). Defendant presents no other circumstances supporting his request for
21   compassionate release.
22          In sum, Defendant has not met his burden to show that “extraordinary and compelling
23   reasons” warrant a reduction in his sentence because he failed to demonstrate that he is at a
24   high risk of becoming severely ill from COVID-19. Accordingly, the Court does not need to
25   address whether Defendant's release would pose a danger to the community or any of the


                                                  Page 3 of 4
           Case 2:03-cr-00474-GMN-VCF Document 53 Filed 12/22/20 Page 4 of 4




 1   factors set forth in 18 U.S.C. § 3553(a). Defendant's Motion for Compassionate Release is
 2   denied.
 3   IV.   CONCLUSION
 4         IT IS HEREBY ORDERED that Defendant’s Motion for Compassionate Release,
 5   (ECF No. 50), is DENIED.
 6                     22 day of December, 2020.
           DATED this _____
 7

 8
                                                 ___________________________________
 9                                               Gloria M. Navarro, District Judge
                                                 United States District Court
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                              Page 4 of 4
